Judgment affirmed, with costs, on the opinion of Mr. Justice Mills at Special Term. (Reported in 88 Mise. Rep. 194.) Stapleton, Rich and Putnam, JJ., concurred; Thomas, J., dissented on the ground that the locus in quo had not been traveled or used as a highway for more than six years before the commencement of the action, and that under the Highway Law, section 334,* it had ceased to be a highway; with whom Jenks, P. J., concurred.

 See Consol. Laws, chap. 25 (Laws of 1909, chap. 30), § 234. Since amd. by Laws of 1915, chap. 322.— [Rep.